[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 05-12206                 FEBRUARY 3, 2006
                          Non-Argument Calendar            THOMAS K. KAHN
                                                               CLERK
                        ________________________

                  D. C. Docket No. 02-01032-CV-J-20-TEM

WANDA R. CUMMINGS,


                                                     Plaintiff-Appellant,

                                   versus

COMMISSIONER OF SOCIAL SECURITY,

                                                     Defendant-Appellee.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                             (February 3, 2006)


Before BLACK, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

     On August 27, 1999, Wanda R. Cummings filed an application for
supplemental security income pursuant to 42 U.S.C. § 1381 et seq. She alleged

that she was disabled due to severe anemia that caused fainting spells, polyarthritis,

and pain in movement. On September 18, 2001, the administrative law judge

determined that Cummings was not disabled and issued a decision denying her

application.

       The Appeals Council subsequently denied Cummings’ request that it review

the ALJ’s decision. In a September 27, 2002 letter to Cummings, the Appeals

Council stated that it considered the “final regulations, effective February 19, 2002,

implementing the new listings for musculoskeletal (and related) impairments” in

reaching its decision.

       On November 8, 2002, Cummings filed a complaint in the district court,

seeking review of the ALJ’s decision pursuant to 42 U.S.C. § 405(g). The parties

consented to proceeding before a magistrate judge. See 28 U.S.C. § 636(c). After

reviewing all the submissions of the parties and hearing oral argument, the

magistrate judge entered an order affirming the ALJ’s denial of supplemental

security income. Cummings appeals from the final judgment entered as a result of

the magistrate judge’s order. She presents three main arguments on appeal.1



       1
           Cummings has also filed a motion to supplement the record with a proposed exhibit that she
refers to as Exhibit E. We deny this motion and decline to consider this document because Cummings did
not present it to the ALJ or the district court. See Fed. R. App. P. 10(a), (e)(1).

                                                  2
      Cummings first argues that the ALJ’s decision is not supported by

substantial evidence. Specifically, she argues that the ALJ: (1) erred in

determining that Cummings did not have a severe mental impairment; (2) erred in

evaluating the reports of the treating physician and psychologist; and (3) erred in

relying on the grid matrix at the fifth step of the sequential evaluation process.

      In evaluating each of these sub-arguments, we apply the same standard of

review. We review each aspect of the ALJ’s decision to determine if it is

supported by substantial evidence and based on correct legal standards. Ellison v.

Barnhart, 355 F.3d 1272, 1275 (11th Cir. 2003). “Substantial evidence is more

than a scintilla and is such relevant evidence as a reasonable person would accept

as adequate to support a conclusion.” Id. (citation and internal marks omitted).

      First, because the medical evidence does not support the conclusion that

Cummings has a severe mood disorder, the ALJ’s finding that Cummings does not

have a severe mental impairment is supported by substantial evidence and based on

correct legal standards.

      Second, because the reports of the treating physician and psychologist do not

contain objective findings to support their conclusions, the ALJ’s failure to accord

weight to their conclusions is supported by substantial evidence and based on

correct legal standards.



                                           3
      Third, because the medical findings do not support a conclusion that

Cummings’ impairments affected her ability to perform a full range of sedentary

work and because her subjective complaints about her pain and other symptoms

were not credible, the ALJ properly relied on the grid matrix to determine that she

was not disabled. The ALJ’s decision to apply the grid matrix at the fifth step is

supported by substantial evidence and based on correct legal standards.

      Cummings next argues that the Appeals Council’s denial of review of the

ALJ’s decision was based on an error of law. Citing the September 27, 2002 letter,

Cummings states that the Appeals Council improperly compared her subjective

complaints with the musculoskeletal regulations, which were enacted after the

ALJ’s decision and were drafted for the purpose of evaluating orthopedic

impairments related to the skeleton and associated muscles. She asserts that her

impairments are more related to internal medicine.

      When the Appeals Council denies review, the ALJ’s decision becomes the

final decision of the Commissioner. Falge v. Apfel, 150 F.3d 1320, 1322 (11th

Cir. 1998). This Court’s review of the Commissioner’s final decision is limited to

an inquiry into whether the decision is supported by substantial evidence and based

on correct legal standards. Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir.

2002). Our review does not extend to determining the correctness of statements



                                          4
made by the Appeals Council in a letter announcing its denial of review.

      Finally, Cummings argues that the magistrate judge erred in denying her

motion to supplement the record with additional evidence. Cummings states that

prior to the ALJ’s decision, she submitted evidence to the ALJ that was not

included in the record, but should have been. She asserts that missing evidence

properly submitted to the ALJ should not be handled in the same fashion that new

evidence is handled. She argues that she should not be held responsible for

omissions that occurred after she had properly entrusted the evidence to the ALJ.

      We review de novo the determination of whether to remand the case to the

Commissioner based on new evidence. Vega v. Comm’r of Social Sec., 265 F.3d

1214, 1218 (11th Cir. 2001). To succeed on a claim that a remand is appropriate,

Cummings must show that: (1) there is new, noncumulative evidence; (2) the

evidence is material; and (3) there is good cause for the failure to submit the

evidence at the administrative level. See id.

      Although Cummings may have properly submitted the evidence at the

administrative level, we decline to remand the case to the ALJ. The evidence to

which Cummings refers is either copies of records already included in the record,

or cumulative to the information contained in medical records already admitted.

The evidence is not new, noncumulative, and material to the Commissioner’s



                                           5
decision. Thus, we find no reversible error in the magistrate judge’s decision to

deny Cummings’ motion to supplement the record.

      AFFIRMED.




                                          6